Exhibit 10.6(a)
June 9, 2009
John W. Henry & Company, Inc.
301 Yamato Road, Suite 2200
Boca Raton, Fl. 33431-4931

Attn: Mr. Ken Webster
     Re: Management Agreement Renewals
Dear Mr. Webster:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2010 and
all other provisions of the Management Agreements will remain unchanged.

  •   Smith Barney Westport Futures Fund L.P.     •   JWH Master Fund LLC     •
  Citigroup Diversified Futures Fund     •   CMF Institutional Futures Portfolio
LP

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CITIGROUP MANAGED FUTURES LLC

         
By:
  /s/ Jennifer Magro    
 
       
 
  Jennifer Magro    
 
  Chief Financial Officer & Director    
 
       
JOHN W. HENRY & COMPANY, INC
 
       
By:
  /s/ Kenneth Webster    
 
        Print Name: Kenneth Webster    

JM/sr

 